                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/11/2019
 -------------------------------------------------------------- X
 PAUL C. KRAFT and LINDA E. KRAFT                               :
 JTWROS, individually and on behalf of all others               :
 similarly situated,                                            :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 THIRD COAST MIDSTREAM, LLC F/K/A                               :      19-CV-9398 (VEC)
 AMERICAN MIDSTREAM, ARCLIGHT                                   :
 CAPITAL PARTNERS, LLC, STEPHEN W.                              :           ORDER
 BERGSTROM, JOHN F. ERHARD, DANIEL R. :
 REVERS, JOSEPH W. SUTTON, and LUCIUS H. :
 TAYLOR,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 9, 2019, a motion for appointment as Lead Plaintiff in this

action was filed by three movants, Paul C. Kraft and Linda E. Kraft JTWROS and Randall

Dobler, who called themselves the “American Midstream Investor Group” (Dkt. 23);

        WHEREAS pursuant to 15 U.S.C. § 77z-1(a)(3)(B) and § 78u-4(a)(3)(B), the Court is

required to determine the “most adequate plaintiff” in this action by reference to which of the

Movants “has the largest financial interest in the relief sought by the class,” and “otherwise

satisfies the requirements of Rule 23”;

        WHEREAS, Paul C. Kraft and Linda E. Kraft JTWROS and Randall Dobler have alleged

significant financial interests in this litigation and satisfy the relevant requirements of adequacy

and typicality under Rule 23 of the Federal Rules of Civil Procedure;

        WHEREAS the Court finds that appointing Paul C. Kraft and Linda E. Kraft JTWROS

and Randall Dobler as Co-Lead Plaintiffs, rather than as a group, “would best serve the class,”

Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 392 (S.D.N.Y. 2008);
see In re Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 49 (S.D.N.Y. 1998) (“Because the

PSLRA does not recommend or delimit a specific number of lead plaintiffs, the lead plaintiff

decision must be made on a case-by-case basis, taking account of the unique circumstances of

each case.”);

       IT IS HEREBY ORDERED THAT:

       1. Paul C. Kraft and Linda E. Kraft JTWROS and Randall Dobler are appointed as Co-

           Lead Plaintiffs. 15 U.S.C. §§ 77z-1(a)(3)(B)(iii), 78u-4(a)(3)(B)(iii). To the extent

           they anticipate requesting a service fee for acting as Lead Plaintiffs, they are directed

           to keep reasonable track of time spent in connection with their role as Lead Plaintiffs.

       2. The selection of Labaton Sucharow LLP as Lead Counsel for the Class is approved. See

           15 U.S.C. §§ 77z-1(a)(3)(B)(v), 78u-4(a)(3)(B)(v). Lead Counsel shall make all work

           assignments in such a manner as to facilitate the orderly and efficient prosecution of this

           litigation, and to avoid duplicative or unproductive effort.

       3. As stipulated by the parties on October 22, 2019, within ten days after entry of this

           order, counsel for Defendants and Lead Counsel shall confer and jointly submit a

           proposed schedule for the filing of an amended complaint and for the filing of any

           motion to dismiss by any Defendant. Dkt. 21.

       4. The caption for the case should hereafter add Randall Dobler as a named Plaintiff.

       The Clerk of Court is respectfully directed to terminate the open motion at docket entry

23.



SO ORDERED.
                                                       _________________________________
Date: December 11, 2019                                      VALERIE CAPRONI
      New York, New York                                   United States District Judge


                                                   2
